DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/12/2022 has been entered.  Claims 11-20 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 recites the limitation "the well", which renders the claim indefinite.  The claim has previously recited "the at least one well", which means one well or more than one well.  In case of two or more wells, it is unclear which well is being referred to.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.   For examination purposes, the limitation has been construed to be "the at least one well".
Status of Claims
Amended claims 11-20 appear to remain free of prior art.  None of the prior art of record alone or in combination teaches a yarn blocking and storage device having all the features as recited in claim 11.  The closest art of record is Macbain (US 5,231,742 A) and Macbain does disclose a tray 119 which is capable of storing objects.  However, Macbain does not teach wherein a plurality of compartments is defined within the storage tray, and the plurality of compartments dimensioned to store the plurality of blocking staves, the plurality of support spacers, and crochet tools therein as claimed.  In addition, the plurality of support spacers of Macbain are side walls integrally formed with the upper platform, which cannot be removed and do not dimensionally fit in the storage tray; therefore, the storage tray of Macbain is not configured to store the plurality of support spacers.  Modifying the Macbain to have the above claimed feature would destroy Macbain's device, and also is impermissible hindsight based upon Applicant's disclosure.
Claims 11-18 and 20 are allowed.
Response to Arguments
Applicant's arguments filed on 10/12/2022 have been fully considered.  Amended claims 11-20 appear to remain free of prior art.  However, amended claim 19 raises new 112(b) problem.  
The examiner further notes that multiple telephonic calls have been made to the Attorney of Record, but did not result in an authorization for an Examiner's Amendment being made. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        

/DANNY WORRELL/Primary Examiner, Art Unit 3732